 1

 2

 3

 4

 5

 6

 7

 8
                          UNITED STATES DISTRICT COURT
 9
                                  EASTERN DISTRICT OF CALIFORNIA
10

11   JOEY ADNEY,                                          Case No. 1:19-cv-00191-LJO-SAB

12                   Plaintiff,                           ORDER RE STIPULATION FOR
                                                          EXTENSION OF TIME
13           v.
                                                          (ECF No. 21)
14   COMMISSIONER OF SOCIAL SECURITY,

15                   Defendant.

16

17          Pursuant to the stipulation of the parties, IT IS HEREBY ORDERED that:

18          1.      Defendant’s response to Plaintiff’s opening brief shall be filed on or before

19                  February 21, 2020; and

20          2.      Plaintiff’s reply, if any, shall be filed on or before March 9, 2020.

21
     IT IS SO ORDERED.
22

23 Dated:        January 21, 2020
                                                          UNITED STATES MAGISTRATE JUDGE
24

25

26
27

28


                                                      1
